DETAILED ACTION
This office action is in response to an amendment filed 2/28/2022 wherein claims 1-3, 5, and 7-8 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that in the non-final office action mailed 12/1/2021, claim 6 was indicated as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (OA, page 13). Amended claim 1 is not the equivalent of previous dependent claim 6, as claim 1 now does not include the features of claim 5. Thus amended claim 1 is broader than previous dependent claim 6. Applicant’s amendment has thus necessitated the new grounds of rejection provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 5, line 1 states “the towing assist device according to claim 4”. However, claim 4 was cancelled upon the most recent amendment. Therefore “the towing assist device according to claim 4” lacks antecedent basis rendering the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2014/032495) in view of Ghneim et al. (US 2017/0123431) (hereinafter Ghneim).

In regard to claim 1, Lavoie discloses a towing assist device [¶0004; hitch angle monitoring system is provided. The system includes a display for showing an imaged scene of a hitch connection between a tow vehicle and a trailer] comprising: 
[¶0016; system 10 includes an imaging module 12 that includes a camera 14 in communication with a processor 16, both of which may be combined with a trailer backup assist system] configured to assist reversing of a vehicle [¶0015;  trailer backup assist (TBA) system. ¶0029; routine may start in step 72 when a tow vehicle 36 is placed in park or reverse] to which a trailer is coupled with a coupling tool [¶0016; hitch connection between the tow vehicle and a trailer]; and 
	a monitor configured to display a periphery of the coupling tool attached to a rear portion of the vehicle with a rear view [¶0016; camera 14 can be provided on a tow vehicle in a rear-facing configuration and disposed to image a scene 18 of a hitch connection between the tow vehicle and a trailer. The processor 16 analyzes image data from the camera 14 and may output the imaged scene to a display 20, which may include an existing display of the trailer backup assist system or other display typically located within the tow vehicle and made visible to the driver. ¶0029;  camera 14 images a rear vehicle scene. In step 76, the imaged scene 32 is displayed on a display 20 of a trailer backup assist system. Fig.2; display includes the periphery of the trailer hitch connection (34) and includes the rear-view camera images] at least when the vehicle reverses [¶0016; processor 16 may prompt the display 20 to automatically show the imaged scene when the tow vehicle has been placed in reverse or is otherwise in a parked position. ¶0029; routine may start in step 72 when a tow vehicle 36 is placed in park or reverse. In step 74, the camera 14 images a rear vehicle scene. In step 76, the imaged scene 32 is displayed on a display 20 of a trailer backup assist system], 
	wherein the controller includes an alarm angle calculator configured to calculate an alarm angle equal to or smaller than a jackknife angle causing a jackknife phenomenon by the vehicle and the trailer in reversing [¶0023; suggested hitch angle position limit... hitch angle position may encompass a maximum hitch angle y before a potential jackknife condition is encountered. ¶0003; allows a driver to identify when a hitch angle between a tow vehicle and a trailer is approaching a suggested limit so as to avoid a potential jackknife condition. ¶0029;  identifies a current hitch angle position in relation to the hitch angle limit position. ¶0020; position and dimensions of the overlay 40 may be determined by the processor 16 based on vehicle related information, camera related information, and/or trailer related information], 
[¶0027-¶0029; In the event that the current hitch angle position nears, reaches, and/or exceeds the hitch angle position limit, the processor 16 may generate a warning signal. The signal may be used to alert the driver of the tow vehicle... When the steering angle position limit 68 is neared, reached, or exceeded, the processor 16 may generate a signal used to elicit a visual, auditory, and/or haptic response... processor 16 generates a warning signal when the current hitch angle position reaches or exceeds the hitch angle position limit].
	Lavoie does not explicitly disclose an estimated time calculator configured to calculate an estimated time until the trailer angle equals the jackknife angle by using a trailer angular velocity, and an emergency steering part configured to send an emergency steering signal to an automatic steering system mounted on the vehicle in order to perform emergency steering of the vehicle in a direction in which the trailer angle decreases when the estimated time calculated by the estimated time calculator is equal to or smaller than a first set time. However Ghneim discloses,
	an estimated time calculator configured to calculate an estimated time until the trailer angle equals the jackknife angle by using a trailer angular velocity [¶0065; controller 28 calculates the amount of time in which to reach a maximum controllable hitch angle γ at the current trailer yaw rate at step 190... controller 28 may estimate the hitch angle γ at step 220 using non-camera based means. For example, the controller 28 may estimate the hitch angle γ based on the trailer yaw rate ω2 provided by yaw rate sensor 25, the vehicle yaw rate ω1 provided by yaw rate sensor 60, and the vehicle speed v1 provided by speed sensor 58 in view of the kinematic relationship between the trailer 12 and the vehicle 14. ¶0035; a calculated theoretical trailer jackknife condition (defined by a maximum vehicle steering angle, drawbar length, tow vehicle wheelbase, and an effective trailer length), or physical contact jackknife limitation (defined by an angular displacement limit relative to the vehicle 14 and the trailer 12). ¶0054;  jackknife angle γ(j) refers to a hitch angle γ that while backing cannot be overcome by the maximum steering input for a vehicle such as, for example, the steered front wheels of the vehicle 14 being moved to a maximum steered angle δ at a maximum rate of steering angle change], and 
an emergency steering part configured to send an  [¶0066; countermeasure may include actively controlling the power assist steering system 62, the vehicle brake control system 72, and/or the powertrain control system 74 of the vehicle 14 to reduce the hitch angle γ and the speed of the vehicle 14 to an acceptable threshold. ¶0062; If it is determined that a jackknife enabling condition is present at the particular point in time, a routine may also determine an applicable countermeasure or countermeasures to implement] when the estimated time calculated by the estimated time calculator is equal to or smaller than a first set time [¶0066; If the amount of time is below the predetermined threshold (decision block 210), the controller 28 initiates a preventative countermeasure against a potential jackknife situation at step 230.].
	Specifically, as noted above and throughout the reference as a whole, Lavoie discloses a backup assist system for a vehicle including a trailer. A vehicle's trailer hitch connection (i.e. a "coupling tool") couples the trailer to the vehicle. As seen in Fig.2 and as described above, an interior display displays images to the driver wherein the images include the peripheral portion of the connection within a camera image captured by a rear view vehicle camera (and thus "with a rear view"). The system can start when the vehicle reverses. The system determines a "suggested hitch angle position limit" wherein the angle may correspond to a maximum angle before a jackknife situation occurs and thus one would readily appreciate the suggested hitch angle position limit is an angle "equal to or smaller than" an angle that causes a jackknife phenomenon. A trailer angle is determined by a sensor and when a current trailer angle reaches or exceeds the suggested hitch angle position limit, an alarm is generated. 
	Ghneim, like Lavoie, discloses a vehicle coupled with a trailer wherein an assist system is provided for the vehicle operator. As noted above, a time until the trailer reaches a jackknife angle is determined by the system based on the yaw rate/speed (i.e. the claimed "angular acceleration"). When the time is less than a threshold time (i.e. the claimed "first time"), the system enables a counter measure wherein the counter measure can include emergency steering of the vehicle such that the trailer angle is reduced.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Lavoie with the steering assist as 

In regard to claim 2, Lavoie in view of Ghneim discloses the towing assist device according to claim 1. Lavoie further discloses, 
	wherein the controller includes a superimposed display part configured to superimpose at least a part of an inside area inside the alarm angle onto a position of the coupling tool to be displayed on the monitor [Fig.2; overlay (40) superimposed on the hitch connection (34) wherein the overlay is a triangle with outermost regions (54, 56) indicating the suggested hitch angle position and inner regions (48, 50, 52) inside the outer regions. ¶0020; overlay 40 is superimposed on the imaged scene 32 ... overlay 40 may be separated into a plurality of triangular regions that may include a central region 48, outer regions 50 and 52, and outermost regions 54 and 56. ¶0023; outermost regions 54, 56 of the overlay 40 are each indicative of a suggested hitch angle position limit. ¶0005; processor is configured to superimpose an overlay on the imaged scene that indicates a hitch angle position limit between a tow vehicle and a trailer. A hitch angle position indicator is shown on the display and moves in relation to the hitch angle position limit based on a change in hitch angle between the tow vehicle and the trailer. ¶0029].

In regard to claim 7, Lavoie in view of Ghneim discloses the towing assist device according to claim 2. Lavoie in view of further Ghneim discloses, 
	wherein the controller includes a steering regulator configured to send a steerable area regulation signal to the automatic steering system mounted on the vehicle [Ghneim ¶0050; trailer path curvature κ2 can be controlled based on regulating the steering angle δ. Ghneim ¶0052-¶0055; corresponding steering command can be generated by the curvature routine 98 for controlling the power assist steering system 62 of the vehicle 14] in order to regulate a steerable area of the vehicle [Ghneim ¶0052-¶0055; corresponding steering command can be generated by the curvature routine 98 for controlling the power assist steering system 62 of the vehicle 14... controller 28 may generate the steering angle command for the vehicle 14 as a function independent of the longitudinal distance L between the pivoting connection and the rear axle of the vehicle 14... control the yaw angle of the trailer 12... a steering angle limit for the steered front wheels requires that the hitch angle γ cannot exceed the jackknife angle γ(j), which is also referred to as a critical hitch angle γ].
	See claim 1 for motivation to combine. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2014/032495) in view of Ghneim et al. (US 2017/0123431) (hereinafter Ghneim) in view of Keepudi et al. (WO 2019/115418) (hereinafter Keepudi).

In regard to claim 3, Lavoie in view of Ghneim discloses the towing assist device according to claim 2. Neither Lavoie nor Ghneim explicitly disclose, wherein the alarm angle calculator regularly updates the alarm angle by using at least one of a vehicle speed of the vehicle, an acceleration of the vehicle, a steering angle of the vehicle, and a trailer angular velocity of the trailer based on the jackknife angle, and the superimposed display part sequentially displays at least a part of the inside area of the updated alarm angle on the monitor. However Keepudi discloses,
	wherein the alarm angle calculator regularly updates the alarm angle by using at least one of a vehicle speed of the vehicle, an acceleration of the vehicle, a steering angle of the vehicle, and the trailer angular velocity of the trailer based on the jackknife angle [page 3, second paragraph;  display device comprises an evaluation device, by means of which the first maximum hitch angle and/or the second maximum hitch angle are determinable depending on a parameter characterizing the current vehicle/trailer combination... parameter characterizing the current vehicle/trailer combination can for example be a speed of the vehicle/trailer combination...  variable parameters such that the first maximum hitch angle and the second maximum hitch angle are not fixedly, but variably formed. page 5, last paragraph; warn the driver of the vehicle/trailer combination of reaching the maximum hitch angle such that a critical situation between the motor vehicle and the trailer can in particular be prevented. page 9, first paragraph; critical situation can be a so-called jack knife effect (jack-knife)], and 
	the superimposed display part sequentially displays at least a part of the inside area of the updated alarm angle on the monitor [Fig.2, Fig.3, page 7, first paragraph; display device for displaying a current hitch angle of a vehicle/trailer combination, which is constituted by a motor vehicle and a trailer. current hitch angle, which is formed between a longitudinal axis of the motor vehicle and a longitudinal axis of the trailer, is displayable on a hitch angle display of the display device by means of a symbol moving depending on the current hitch angle on the hitch angle display. A first maximum hitch angle of the vehicle/trailer combination and a second maximum hitch angle of the vehicle/trailer combination are displayable by means of the hitch angle display, wherein the first maximum hitch angle is displayable independently of the second maximum hitch angle, wherein the first maximum hitch angle is determinable depending on a first decision criterion and the second maximum hitch angle is determinable depending on a second decision criterion. Page 10, paragraph 3; first maximum hitch angle 22 and/or the second maximum hitch angle 23 can be determined by means of the evaluation device 13 depending on a parameter characterizing the current vehicle/trailer combination 3 and/or a further parameter characterizing the current environment 15 of the vehicle/trailer combination 3 as the first or the second decision criterion]. 
	Similar to Lavoie, Keepudi discloses displaying lines indicating a maximum permissible hitch angle (i.e. an "alarm angle") before a vehicle reaches a jackknife state wherein graphics are overlaid on camera images including displaying the maximum angle and information "inside" that region. Keepudi discloses that the two maximum angles are adaptively displayed depending on parameters that represent the current situation of the vehicle/trailer combination wherein the current speed is one of the parameters. As noted above, the maximum angles are adapted (i.e. "updated") based on the current parameters including current speed and the display displays the adapted angles accordingly. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Lavoie in view of Ghneim with the . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2014/032495) in view of Ghneim et al. (US 2017/0123431) (hereinafter Ghneim) in view of Gali (US 2020/0017143).

In regard to claim 8, Lavoie in view of Ghneim discloses the towing assist device according to claim 7. Lavoie in view of Ghneim further discloses, 
	wherein the controller includes a steering limit angle calculator configured to calculate a steering limit angle for avoiding the jackknife phenomenon [Ghneim ¶0052-¶0055; a steering angle limit for the steered front wheels requires that the hitch angle γ cannot exceed the jackknife angle γ(j), which is also referred to as a critical hitch angle γ] while the automatic steering system assists the reversing of the vehicle [Ghneim ¶0065;  trailer backup assist system 10 may automatically steer the vehicle 14 once the trailer backup maneuver is underway] ... and the steering limit angle calculator sends the steerable area regulation signal from the steering regulator to the automatic steering system in order to regulate the steerable area of the vehicle within a limit area  [Ghneim ¶0052-¶0055; Through the use of the equation for providing steering angle, a corresponding steering command can be generated by the curvature routine 98 for controlling the power assist steering system 62 of the vehicle 14... controller 28 may generate the steering angle command for the vehicle 14 as a function independent of the longitudinal distance L between the pivoting connection and the rear axle of the vehicle 14... control the yaw angle of the trailer 12... a steering angle limit for the steered front wheels requires that the hitch angle γ cannot exceed the jackknife angle γ(j), which is also referred to as a critical hitch angle γ. Ghneim ¶0031; controller 28 of the trailer backup assist system 10 may also utilize the estimated trailer variables and trailer parameters to control the steering system 62, brake control system 72, and the powertrain control system 74, such as to assist backing the vehicle-trailer combination or to mitigate a trailer sway condition.].
	See claim 1 for motivation to combine. Neither Lavoie nor Ghneim explicitly disclose the superimposed display part narrows the steerable area close to a steering limit angle and displays the narrowed steerable area on the monitor… regulate the steerable area of the vehicle within a limit area narrowed by the steering limit angle. However Gali discloses, 
	wherein the controller includes a steering limit angle calculator configured to calculate a steering limit angle for avoiding the jackknife phenomenon [¶0020-¶0021; system may limit the updated VDL 62 to keep the towing angle out of the jackknife zone... trailer threshold angle defines a trailer angle beyond which jackknifing or a collision may occur. ¶0024; system 12 may control steering of the towing vehicle 10 to direct the trailer along the planned path. As the trailer 16 moves, the system 12 may update the VDL changer parameters (e.g., the minimum and maximum values, the jackknife and collision zones, etc.). T] while the automatic steering system assists the reversing of the vehicle [¶0016; system 12 controls steering of the towing vehicle (e.g., turns the steering wheel) to direct the trailer when the vehicle 10 is moving or maneuvering in a reverse direction], the superimposed display part narrows the steerable area close to a steering limit angle and displays the narrowed steerable area on the monitor [¶0022-¶0023, Fig.7; minimum and maximum angles allowed by the VDL changer may be divided into N discrete steps. The VDL changer may map each step of a trailer angle. For example, the minimum angle for the VDL changer (e.g., 0 degrees) may be greater than a minimum trailer threshold angle (which may be a negative value). The maximum angle for the VDL changer, e.g., (N−1)/2, may be less than a maximum trailer threshold angle (which may be a positive value)... As shown in FIG. 7, VDL may offer seven discrete steps (i.e., N=7), which each step size being 16 degrees... in response to actuation of a user input to select one of a plurality of the discrete steps, the VDL changer changes the virtual destination location to a new location that corresponds to the user-selected step. The VDL changer may display on a display within the vehicle each of the available discrete steps (i.e., to the minimum and maximum angles) to allow the user to select the desired trailer angle. Fig.5, Fig.6; area narrower than the entire region is set when the VDL is updated], and 
[¶0024; Once the new or updated VDL is set (at an equivalent distance from the trailer as the original VDL), the path to the new VDL is planned... system 12 may control steering of the towing vehicle 10 to direct the trailer along the planned path. As the trailer 16 moves, the system 12 may update the VDL changer parameters (e.g., the minimum and maximum values, the jackknife and collision zones, etc.). ¶0020; trailer assist system 12 may maintain the same distance between the trailer and the original VDL and the trailer and the updated VDL. That is, the updated VDL 62 may alter the angle of the VDL relative to the trailer but not change the distance. The user may be limited to a minimum and maximum change (e.g., the system may limit the updated VDL 62 to keep the towing angle out of the jackknife zone)].
	As disclosed by Gali, multiple zones/steps are defined relative to the trailer's angle wherein as noted in Fig.5, a jackknife zone defines an outer limit of the entire steerable range of the vehicle. As described above and as shown in Fig.6 and Fig.7, a user can change a virtual destination location by specifying a particular zone/step (i.e. a portion narrower than the entire steerable range close to a steering limit angle) and the system will ensure that the vehicle/trailer is contained within that particular zone by generating steering commands to guide the vehicle. As noted in ¶0023, the zone/steps can be displayed to a user (and thus the steerable area is displayed as "narrowed" portions) in order to reflect the different zone/steps including the zone/step selected by the user. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Lavoie in view of Ghneim with the narrow zones/steps as disclosed by Gali in order to allow for easy changing of a target trailer/vehicle location and angle while ensuring the trailer maintains a path that avoids collisions and jackknife [¶0020-¶0025]. As disclosed by Gali, after an initial destination is determined for the vehicle, a user may want to change the location and having narrow navigation areas relative to jackknife zones allows for accurate guiding of the trailer to an updated destination without collisions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 9, 2022